Citation Nr: 1718466	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right lower extremity lumbar radiculopathy, claimed as thigh muscle pain, to include as secondary to service-connected low back disability.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to January 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  

The Board notes that the July 2010 rating decision characterized the claim as service connection for lumbar radiculopathy.  The evidence of record only addresses the Veteran's right thigh, and in his April 2013 VA 9 form, the Veteran specified his appeal of the right thigh only.  Accordingly, the Board has rendered a decision regarding the Veteran's right lower extremity as he limited his appeal to the right leg.  

The Board also notes that the Veteran's claim for entitlement to service connection for bilateral plantar fasciitis (flat feet) was granted during the appeal in April 2016.  

The Board acknowledges the Veteran's statements in his November 2010 notice of disagreement that he is unable to work due to his health conditions.  The Veteran does not currently have an application for a total disability rating based on individual unemployability (TDIU).  The Veteran is advised that he may file a formal application for a TDIU due to service-connected disabilities.  

The matter on appeal has been returned to the Board. 


FINDING OF FACT

The Veteran's right lower extremity lumbar radiculopathy is etiologically linked to his service-connected low back disability.  



CONCLUSION OF LAW

The criteria for service connection for right lower extremity lumbar radiculopathy as secondary to the service-connected low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for right lower extremity lumbar radiculopathy, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his right thigh muscle pain is related to his service.  The Veteran has also related his thigh pain to his low back pain, indicating that the pain from his back radiates down to his thigh.  

The Board acknowledges the negative lumbar radiculopathy VA examinations from September 2016 and May 2010.  The September 2016 examiner opined that the current evidence did not indicate that the Veteran had lower extremity radiculopathy.  However, the Board notes that during the May 2010 VA examination, the Veteran was diagnosed with lumbar spondylosis with right lower extremity radiculopathy.  Because the Veteran had the diagnosis during the appeal period, the September 2016 VA examiner needed to address that diagnosis and whether it was accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the September 2016 examiner did not do so, the Board does not find the September 2016 examination adequate.  The Veteran has also credibly reported back and thigh pain since service and also underwent physical therapy for the pain.  Given this evidence and the May 2010 diagnosis, the Board determines that the Veteran currently has right lower extremity radiculopathy.  

The May 2010 examination also yielded a negative nexus opinion.  The examiner opined that the Veteran's lower extremity radiculopathy was not as likely as not related to service.  The examiner reasoned that the Veteran did not complain of back or thigh pain between his initial 1987 in-service complaint and his 1996 separation exam.  However, having complained of the pain in service, the Board notes that it is not dispositive to the Veteran's etiology that he did not present additional complaints prior to his separation examination.  Additionally, the Veteran intermittently complained of back and thigh pain following service, which the May 2010 examiner did not address.  As the examiner's reasoning was flawed and did not account for the Veteran's credible reports of back and thigh pain after service, the Board does not find the nexus opinion probative.  

Although service connection cannot be established on a direct basis as there is no probative nexus opinion, the record does raise the issue of service connection on a secondary basis.  The May 2010 diagnosis attributes the Veteran's right lower extremity radiculopathy to lumbar spondylosis.  The Veteran is service connected for the lumbar spondylosis.  Additionally, the Board notes the consistency of the Veteran's credible reports of back and thigh pain during and after service, and thus finds his reports probative.  Given the diagnosis and the Veteran's probative reports, the Board finds that the evidence is at least in equipoise regarding a link between the Veteran's right lower extremity radiculopathy and his service-connected low back disability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right lower extremity lumbar radiculopathy as secondary to service-connected lumbar spondylosis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014)



ORDER

Entitlement to service connection for right lower extremity lumbar radiculopathy, claimed as right thigh muscle pain, is granted.  







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


